EXHIBIT 10.42

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF
THIS EXHIBIT ARE DESIGNATED BY [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

RE-EXPORTATION AGREEMENT

This Re-Exportation Agreement (the “Agreement”) is made effective as of the 1st
day of January, 2013 (the “Effective Date”), by and among SciClone
Pharmaceuticals International China Holding Ltd., a company incorporated under
the laws of Cayman Islands, having its principal place of business at Box 309GT,
Georgetown, Grand Cayman, British West Indies (“SPIL”), Sinopharm Holding Hong
Kong Co., Limited, a company incorporated under the laws of Hong Kong, having
its principal place of business at Room 2302, 23/F., Far East Finance Centre, 16
Harcourt Road, Admiralty, Hong Kong (“Re-Exporter”), and Sinopharm Holding
Lingyun Biopharmaceutical (Shanghai) Co. Limited, a company incorporated under
the laws of the People’s Republic of China having its principal place of
business at RM 1903, No. 175, East Yan’an Road, Huangpu District, Shanghai
(“Importer”). SPIL, Re-Exporter and Importer are referred to in this Agreement
individually as a “Party” and collectively as the “Parties.”

BACKGROUND

A. SPIL has rights to a product known as Thymalfasin for Injection (Zadaxin®);

B. Re-Exporter is a business operating in Hong Kong with expertise in the
importation of pharmaceutical products into Hong Kong and the re-export of such
products to the People’s Republic of China;

C. The Parties affirm that Re-Exporter and Importer will enter into a contract,
and Importer is a business operating in People’s Republic of China with
expertise in the distribution of pharmaceutical products, having the command of
sufficient market resources, and in the supply of such products to the dealers
after importing such products to the People’s Republic of China;

D. SPIL desires to engage Re-Exporter to export one or more pharmaceutical
products from Hong Kong to the Importer, both acting independently, for the sole
purpose of further distributing such product(s) solely in the People’s Republic
of China in a manner consistent with maintaining SPIL’s reputation and business
interests, all in accordance with the terms and conditions of this Agreement.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

NOW THEREFORE, for and in consideration of the covenants, conditions, and
undertakings hereinafter set forth, it is agreed by and among the Parties as
follows:

 

1. DEFINITIONS

The terms in this Agreement with initial letters capitalized shall have the
meanings set forth below, or the meaning as designated in the indicated places
throughout this Agreement:

1.1 “Claim” is defined in Section 10.1.

1.2 “Competing Products” is defined in Section 2.5.

1.3 “Government Authority” means any federal, state, national, regional,
provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).

1.4 “Importer” is defined in the preamble to this Agreement.

1.5 “Importer Agreement” is defined in Section 5.1(b).

1.6 “IMS” or “In-the-Market-Sales” means the quantity of all Products sold in
the Territory during a specified period, including all sales of Products to
hospitals and all retail sales of Products during such period, as determined in
good faith by SPIL or its third party designee.

1.7 “Law” means any federal, state, local, foreign or multinational law,
statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, or any order by any Government Authority, or any license,
franchise, permit or similar right granted under any of the foregoing, or any
similar provision having the force or effect of law.

1.8 “Licenses” means all licenses (including without limitation all import and
export licenses), registrations and permits required to comply with the
Regulations in connection with Re-Exporter’s obligations under this Agreement or
Importer’s obligations under the Importer Agreement, as applicable, including
the importation of the Products into the Territory.

1.9 “Losses” is defined in Section 10.1.

1.10 “Products” means those products, together with the prices for each, listed
on attached Exhibit A, which may be amended from time to time by written
agreement pursuant to Section 11.9.

1.11 “Purchase Order” is defined in Section 4.1(a).

1.12 “Re-Exporter” is defined in the preamble to this Agreement.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

1.13 “Regulations” means all laws, statutes, rules, regulations (including
without limitation all health and safety legislation) of the Territory and Hong
Kong, as applicable.

1.14 “Specifications” means the specifications for the Product(s) attached to
this Agreement as Exhibit B, including requirements for shipping and storage of
such Product(s).

1.15 “SPIL” is defined in the preamble to this Agreement.

1.16 “SPIL Trademarks” means the Trademarks listed in Exhibit C, together with
any further trademarks and trade names of which SPIL may become the proprietor
or which SPIL may have the right to use on or in relation to the Products at any
time during this Agreement, and in each case which SPIL adds to Exhibit C in its
sole discretion.

1.17 “ Target Inventory” is defined in Section 5.2(j).

1.18 “Term” has the meaning assigned to it in Section 11.1.

1.19 “Territory” means all the provinces within the People’s Republic of China

1.20 “Tier-One Distributors” means (i) those certain third-party distributors
who purchase Products from the Importer during the Term and (ii) Importer, or
affiliates of Importer, to the extent such entities function as tier-one
distributors of Products in the Territory.

1.21 “Tier-Two Distributors” means those certain distributors who purchase
Products from a Tier-One Distributor during the Term.

 

2. APPOINTMENTS

2.1 Appointment of Re-Exporter. SPIL hereby appoints Re-Exporter as an exporter
of Products to the Importer in the Territory, and Re-Exporter hereby accepts
such appointment, subject to the terms and conditions of this Agreement. Such
appointment shall be exclusive during the Initial Term (as defined in
Section 11.1), subject to a wind-down activities period during which Product
inventory may be distributed and sold by the prior Importers and distributor(s).
During the Initial Term, SPIL shall not engage in or authorize any third party
to engage in the same business in the Territory in a manner that would conflict
with the rights granted to Re-Exporter and Importer under this Agreement.
Re-Exporter’s sole right with respect to the Products is to export Products
directly to the Importer in the Territory. Re-Exporter shall not use any third
parties, other than with respect to the physical transportation of Products, to
conduct its obligations under this Agreement. Re-Exporter is not authorized to,
and shall not, do business in SPIL’s name or hold itself out as SPIL’s agent for
the export, distribution or sales of the Products or as being entitled to bind
or obligate SPIL in any way. Re-Exporter shall not export Products to any entity
other than to the Importer, nor to any country, province or region other than
the Territory. Except as expressly permitted under this Section 2.1, Re-Exporter
shall not sell or offer to sell any Products.

2.2 Appointment of Importer. Re-Exporter shall appoint the Importer as the
exclusive (as of January 1, 2013) importer of Products to the Territory during
the Initial Term (as defined in Section 11.1), subject to the terms and
conditions set forth in Section 5.1 and Section 5.2 of this Agreement.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

2.3 Territory. Subject to applicable laws and regulations, Re-Exporter and
Importer shall not export, import or distribute Products to or in any country,
province, region or territory outside the Territory. Re-Exporter and Importer
shall not actively promote, market, advertise, stimulate interest in, or solicit
orders for Products from outside the Territory, including but not limited to, by
establishing any branch or maintaining any distribution depot for the Products
outside of Hong Kong except with SPIL’s prior written consent in its sole
discretion. Re-Exporter and Importer shall promptly refer all inquiries
concerning the purchase of Products for use outside the Territory to SPIL.

2.4 Independent Contractors. The relationship among SPIL, Re-Exporter and
Importer established by this Agreement is that of independent contractors, and
nothing contained in this Agreement shall be construed (i) to give any Party the
power to direct or control the day to-day activities of any other Party or
(ii) to constitute the Parties as partners, joint venturers, co-owners or
otherwise as participants in a joint or common undertaking. All financial
obligations associated with Re-Exporter’s and Importer’s business are the sole
responsibility of Re-Exporter or Importer, as applicable. All agreements between
Importer and any Tier-One Distributor are Importer’s exclusive responsibility
and shall not affect the obligations of SPIL, Re-Exporter or Importer under this
Agreement.

2.5 No Competing Products. Re-Exporter agrees that any efforts by it to export
Competing Products to the Territory would constitute a conflict of interest with
respect to Re-Exporter’s obligations to SPIL to export the Products to the
Territory. For each Product, the competing product(s) are listed on Exhibit D
(each such product, a “Competing Product”). During the Term, Re-Exporter shall
not export any Competing Product into the Territory.

2.6 Reservation of Rights. Except as expressly provided in this Article 2, no
right, title, or interest is granted, whether express or implied, by SPIL to
Re-Exporter or Importer, and nothing in this Agreement shall be deemed to grant
to Re-Exporter or Importer rights in any products or technology other than the
Products, nor shall any provision of this Agreement be deemed to restrict SPIL’s
right to exploit the technology or other intellectual property rights relating
to the Products in products other than the Products. Re-Exporter and Importer
acknowledge and agree that SPIL has and retains the right to appoint other
authorized exporters, importers, distributors or resellers of the Products
outside the Territory without restriction and without any obligations to
Re-Exporter or Importer.

 

3. OBLIGATIONS OF SPIL

3.1 Supply of Product. Subject to the terms and conditions of this Agreement,
SPIL shall provide Product to the Re-Exporter or its designee. SPIL shall use
[***] efforts to ship Product to the Re-Exporter or its designee within [***]
days after SPIL accepts a Purchase Order for such Product pursuant to
Section 4.1(b). All such Product shall, at the time of delivery, have a
remaining shelf-life of at least the minimum shelf-life for such Product as set
forth on Exhibit A.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

Neither Re-Exporter nor its designee shall have any right to return or otherwise
receive any credit for expired Product that had such minimum shelf-life at the
time such Product was delivered by SPIL as required by this Agreement.

3.2 Documentation. SPIL shall provide Re-Exporter documents in SPIL’s possession
or control that (i) are required by Law for the export of the Product out of
Hong Kong or import of the Product into the Territory, or (ii) are requested in
writing by Re-Exporter and are reasonably related to Re-Exporter’s ability to
fulfill its obligations under this Agreement, including certificates of origin,
content lists, product descriptions and material safety data sheets
(collectively, the “Product Documentation”).

3.3 Safety Updates. SPIL shall promptly provide Re-Exporter with new information
of which SPIL becomes aware concerning the efficacy or safety of any Product.

3.4 Product Changes. SPIL may change the Products, or their packaging or Product
Documentation, as follows: (i) at any time immediately upon written notice to
Re-Exporter if such changes are, in SPIL’s sole good faith judgment, required by
Law, and (ii) for any reason upon [***] days advance written notice to
Re-Exporter.

3.5 Shipping of Products. Unless otherwise agreed by all Parties in writing,
SPIL shall package and ship Products CIP (Carriage Insurance Paid) the point of
delivery designated in the applicable Purchase Order (Incoterms 2010) in
accordance with applicable Laws, including quality control regulations and
further including the laws and regulations of the People’s Republic of China
applicable to the importation of the Product. Each Product shipment shall
include (A) applicable Product Documentation for such Product, including product
codes, quantities, batch numbers and expiration dates of such Product, and
(B) an invoice identifying such Products. SPIL shall arrange for shipment and
shipping insurance of the Products at the cost of SPIL. All SHANGHAI duties and
customs fees in connection with such shipment shall be paid [***].

3.6 Title and Risk of Loss. Title and risk of loss for each Product shall
transfer to Re-Exporter when SPIL delivers such Product to Importer through the
carrier for shipment pursuant to Section 3.5.

 

4. OBLIGATIONS OF RE-EXPORTER

4.1 Ordering of Products by Re-Exporter. Re-Exporter shall order Products from
SPIL for delivery pursuant to Section 3.5 in quantities and on a schedule that
will enable Re-Exporter to meet Importer’s requirements for Products, in each
case pursuant to this Section 4.1. In the fourth calendar quarter of each year
preceding each calendar year (also a budget year) during the Term, Re-Exporter
and SPIL shall jointly review and agree in writing, no later than December 31st,
on a budget for purchase of the Products by Re-Exporter during the following
calendar year (the budget year). The budget for 2013 is set forth on Exhibit E.
Subsequent budgets shall be in substantially the same form as Exhibit E. Each
such annual budget shall include required amounts of Products that Re-Exporter
must order from SPIL for that calendar year in total and during each quarter of
that year; provided, however, that SPIL shall not require in any such future
budget (including the

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

budget for 2013 starting with Q2) that Importer maintain Product inventory of
greater than [***] months In-the-Market-Sales (IMS). For clarity with respect to
such future budgets, Re-Exporter must purchase Product in quantities that comply
with the budget up to [***] months IMS, but cannot be required to purchase
Products in quanties that exceed such amounts. If the parties do not agree on a
budget by December 31st or if Re-Exporter does not order the amounts required by
a budget for any particular quarter or year, then SPIL shall be entitled, in its
sole discretion, to terminate the exclusivity of Re-Exporter’s rights to
re-export to the Territory or any portion thereof immediately upon written
notice to Re-Exporter, on which date Re-Exporter’s rights shall become
non-exclusive in the Territory or portion thereof, as set forth in such notice.
At the same time the Importer’s right also converts from exclusive to
non-exclusive without any further notice from SPIL. At SPIL’s request,
Re-Exporter shall also provide SPIL proposed sales plans for the subsequent
[***] months for each Product, and the Parties shall review and mutually agree
on such plans. The parties agree that, if the Importer’s product inventory (IMS)
is more than [***] months and Importer is in compliance with the obligations
agreed in 5.2 (j), then SPIL shall not unilaterally terminate the exclusive
rights of Re-Exporter and Importer under this Agreement.

(a) For each such order, Re-Exporter shall send SPIL, to the facsimile number
set forth on Exhibit F, a written purchase order in a form to be agreed by the
Parties that sets forth the identity and quantity of Product and the requested
delivery schedule and destination for each such Product (each, a “Purchase
Order”). Any terms or conditions included on any Purchase Order that conflict
with the terms and conditions of this Agreement shall be of no force or effect
even if SPIL accepts such Purchase Order or ships Products pursuant to such
Purchase Order.

(b) If the Purchase Order conforms to the terms and conditions of this Agreement
and SPIL accepts such Purchase Order, then SPIL shall confirm receipt and
acceptance of such Purchase Order by written notice to Re-Exporter.

4.2 Delivery of Products. All Parties hereby agree that the Products shall be
deemed as having been delivered to Importer when SPIL delivers the shipping
documents of the Products to Re-Exporter and directly ships the Products, by
air, to a location in Shanghai specified by the Importer. SPIL and Importer
shall work together, in a manner that is customary in the pharmaceutical
industry, to obtain customs clearance and inspection of Products.

4.3 Inspection of Product. Importer or its designee shall, on behalf of
Re-Exporter, inspect each Product delivered under this Agreement. Importer shall
notify SPIL and Re-Exporter in writing in any of the following cases:
(i) Importer or its designee within [***] days after Product is received by
Importer or its designee of any such Product that is damaged or that does not
conform to the Specifications or have the minimum remaining shelf-life at the
time of delivery as set forth in Section 3.1, and (ii) of any Product that is
rejected for any reason by any Government Authority during the importation
process, including by provincial or municipal drug testing institutes that
inspect Product in the Territory. Importer or its designee shall provide, to the
extent available to SPIL or its designee, a detailed written description of such
damage, lack of conformity or basis for rejection. Re-Exporter shall within
[***] days forward each such written notice to SPIL unless SPIL confirms in
writing that it received such notice directly from Importer. For each Product
that is damaged or non-conforming at the time of delivery by SPIL or is rejected
before

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

customs clearance by a Government Authority in the Territory, Importer or its
designee shall, at SPIL’s option and at SPIL’s cost, either (i) return such
Product to SPIL or its designee, or (ii) destroy such Product and provide SPIL a
written certification of such destruction. SPIL shall replace each such Product
that SPIL determines or agrees to have been damaged or non-conforming at the
time such Product was delivered by SPIL pursuant to this Agreement, or that was
rejected by a Government Authority before customs clearance in the Territory.
SPIL shall have no obligation under this Agreement to refund any amounts paid
for such damaged or non-conforming Product. SPIL shall be responsible for harm
caused to a third party by damaged or non-conforming Product only if and to the
extent (i) such damage or non-conformity was present at the time SPIL delivered
such Product, and (ii) Importer or its designee inspected such Product as
required by this Section 4.3 but such damage or non-conformity was not
discoverable upon a diligent inspection and was not actually discovered by
Importer or its designee nor by any Tier-One Distributor or Tier-Two
Distributor.

4.4 Payment by Re-Exporter.

(a) Payment of Price. For each unit of Product that SPIL delivers to Re-Exporter
or its designee, Re-Exporter shall pay SPIL an amount equal to the Re-Exporter
price set forth in Exhibit A (subject to adjustment pursuant to Section 4.4(b)).
Re-Exporter acknowledges that this price reflects Re-Exporter’s status as
exclusive re-exporter. Such payment obligations shall become due and payable
[***] days after the date of SPIL’s invoice for such Products provided pursuant
to Section 3.5. Re-Exporter shall make such payment by T/T in immediately
available funds to the account set forth in Exhibit F, as may be amended by SPIL
in its sole discretion from time-to-time by written notice to Re-Exporter. All
payments to SPIL under this Agreement shall be made in United States Dollars.

(b) Exchange Rate Adjustments. For purposes of this Section 4.4(b), the exchange
rate as of the Effective Date will be deemed to be: [***] (the “Standard
Exchange Rate”). The Standard Exchange Rate shall be adjusted effective on
January 1 of each year during the Term to equal the last CNY-USD [***] exchange
rate published on such day by [***] on its website, which as of the Effective
Date is at the following universal resource locator: [***]; provided, however,
on any day during a calendar year if the difference between the then-applicable
Standard Exchange Rate and the actual exchange rate, based on the last CNY-USD
[***] exchange rate as published by [***] on its website on such day, exceeds
[***] percent ([***]%), then either Party may notify the other Party in writing
of such fact and the three parties shall, within [***] days of such notice,
adjust the Standard Exchange Rate to equal such exchange rate. Examples of such
adjustments to the Standard Exchange Rate and resulting changes to the price
paid by the Re-Exporter for Products are set forth in Exhibit G.

(c) Late Payments. If SPIL does not receive payment of any sum due to it on or
before the due date for such amount, then simple interest shall thereafter
accrue on the sum due to SPIL from the due date until the date of payment at a
rate of [***] or the maximum rate allowable by applicable Law, whichever is
less.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

4.5 Storage. Re-Exporter, Importer and their designee, as applicable, shall
store all Products in secure facilities solely in the Territory or, upon SPIL’s
prior written consent at its sole discretion, at a facility outside the
Territory. Such storage shall conform to applicable Law and Regulations, the
Specifications and SPIL’s guidelines in order to preserve the shelf-life of the
Products and prevent spoilage, including, as applicable, requirements for cold
storage. Re-Exporter and Importer shall not tamper with or modify the Products,
their packaging or the Product Documentation, and shall use commercially
reasonable efforts to prevent others from doing so.

4.6 Inspection of Facilities. SPIL shall have the right, upon reasonable notice
and during normal business hours, to (i) inspect Re-Exporter’s and Importer’s
place of business and records, and all facilities in which Products are being
stored by or on behalf of Re-Exporter or Importer, as applicable, for the
purpose of determining that Re-Exporter or Importer is complying with its
obligations under this Agreement, and (ii) require Re-Exporter to inspect, or at
SPIL’s option to permit and arrange for SPIL or its representatives to inspect,
the Importer’s place of business and records, and all facilities in which
Products are being stored by or on behalf of Importer, for the purpose of
determining that Importer is complying with its obligations under the Importer
Agreement.

4.7 Resources. In order to fulfill Re-Exporter’s and Importer’s obligations
under this Agreement, Re-Exporter and Importer shall, at its sole cost and
expense, at all times during the Term: (i) employ the necessary and qualified
staff; (ii) maintain appropriate facilities; and (iii) implement appropriate
processes.

4.8 Product Recall. Re-Exporter and Importer shall maintain records of
distribution of Products that accurately track the location and distribution of
all Products to the Importer by specific lot numbers. Upon SPIL’s request,
Re-Exporter and Importer shall provide SPIL with access to such records in the
event of a Product recall or other quality-related issue. In the event of a
recall by SPIL of any of the Products, Re-Exporter and Importer shall co-operate
fully with SPIL and take all reasonable actions to secure the recovery from the
Importer of recalled Product. Notwithstanding anything in this Agreement to the
contrary, this Section 4.8 shall remain in effect for a period of [***] after
the expiration or termination of this Agreement.

4.9 Coordination with Importer. At SPIL’s request, Re-Exporter shall:
(i) exercise its rights under the Importer Agreement; (ii) notify Importer of
any information received from SPIL that is relevant to the Products, including
their use or sale, or that SPIL requests be provided to the Importer; and
(iii) coordinate meetings and communications between or among SPIL, Re-Exporter
or Importer in order to facilitate the safe and proper distribution of Product
in the Territory. In addition, before providing any Products to Importer,
Re-Exporter shall provide SPIL a list of all potential acceptable Tier-One
Distributors and Tier-Two Distributors in every province in the Territory, which
list (and any subsequent change thereto) shall be composed of distributors that
have been selected based on the relative strength of each distributor in its
province (as determined, to the extent possible, based on [***] and shall be
[***] before any distribution of Product to such Tier-One Distributors and
Tier-Two Distributors (such list, the “Approved Distributor List”). The Approved
Distributor List shall be reviewed and re-approved [***] between SPIL and
Importer.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

4.10 Licenses. Re-Exporter and Importer shall be responsible, at its expense,
for obtaining and maintaining all Licenses for the importation and
re-exportation of the Products and the conduct of its business operations in
accordance with this Agreement.

4.11 Business Conduct. Re-Exporter and Importer shall conduct its business in a
manner that reflects favorably at all times on the Products and the good name,
goodwill and reputation of SPIL. Without limiting the generality of the
foregoing, Re-Exporter and Importer shall (i) not engage in or permit any
deception, misleading or unethical practices that are or might be detrimental to
SPIL or the public, including but not limited to disparagement of SPIL or the
Products; (ii) not publish or employ, or cooperate in the publication or
employment of any misleading or deceptive advertising material, and (iii) not
make any representations, warranties or guarantees with respect to the
Specifications, features or capabilities of the Products that are not consistent
with the Product Documentation accompanying the Products.

 

5. AGREEMENT BETWEEN RE-EXPORTER AND IMPORTER

5.1 Appointment of Importer.

(a) Re-Exporter and SPIL hereby agree that Importer is the exclusive importer
agreed upon in this Agreement.

(b) Importer Agreement. Re-Exporter shall use [***] efforts to enter into a
written agreement for the importation of Products by such Importer into the
Territory, including the suggested terms and conditions set forth in Section 5.2
(the “Importer Agreement”). Re-Exporter shall provide SPIL a complete,
fully-executed copy of the Importer Agreement within [***] after the date such
Importer Agreement becomes effective.

(c) Amendments of Importer Agreement; Notices. Re-Exporter shall not modify or
amend the Importer Agreement, nor waive any of Re-Exporter’s rights under the
Importer Agreement, without providing at least [***] prior written notice to
SPIL. Re-Exporter shall provide SPIL copies of any notices received by
Re-Exporter pursuant to the Importer Agreement within [***] of such receipt by
Re-Exporter, and shall discuss with SPIL all requests received by Re-Exporter to
approve or consent to any actions related to the Importer Agreement before
making any decision regarding such requests.

5.2 Terms for Possible Inclusion in the Importer Agreement. The Re-Exporter
shall use [***] efforts to include in the Importer Agreement the following terms
and conditions:

(a) Appointment. Re-Exporter appoints Importer as the exclusive importer of
Products in the Territory and the exclusive (as of January 1, 2013) distributor
of Products during the Initial Term (as defined in Section 11.1) to Tier-One
Distributors in the Territory, in each case under the terms and conditions of
the Importer Agreement, and Importer accepts such appointment.

(b) Pricing. The Importer’s prices, including the price the Importer will pay
the Re-Exporter for Product and the price the Importer will charge the Tier-One
Distributors for Product, will in each case be as set forth on Exhibit A to this
Agreement (the “Importer Pricing”).

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

(c) Territory. The term “Territory” in the Importer Agreement will have the same
meaning as in this Agreement.

(d) Limited Rights of Importer. Importer’s sole right with respect to the
Products will be to (i) distribute such Products to the Tier-One Distributors
for sale and use in the Territory, and (ii) to act as a Tier-One Distributor
itself to sell Products in the Territory. Importer will not use any third
parties, other than with respect to physical transportation and inspection of
Products, to conduct its obligations under the Importer Agreement. Importer is
not authorized to, and will not, do business in SPIL’s or Re-Exporter’s name or
hold itself out as SPIL’s or Re-Exporter’s agent for the export, distribution or
sales of the Products or as being entitled to bind or obligate SPIL or
Re-Exporter in any way. Except as expressly permitted by clause (ii) of the
first sentence of this Section 5.2(d), Importer will not distribute Products to
any entity other than to the Tier-One Distributors, nor to any country, province
or region other than the Territory. Importer will not sell or offer to sell any
Products except for distribution of Products to the Tier-One Distributors.

(e) Competing Products. The Importer will not import any Competing Product (as
defined in this Agreement) into the Territory, nor distribute any Competing
Products to any Tier-One and Tier-Two Distributors.

(f) Ordering and Importation of Products. Importer will order Product solely
from Re-Exporter.

(g) Inspection of Product. Importer will inspect each Product it receives under
Section 4.3 and the Importer Agreement. Importer will notify Re-Exporter of any
Product that is damaged or that does not conform to the Specifications within
[***] days after Importer receives such Product. Importer shall not refuse
Product for any reasons other than damage or non-conformity to the
Specifications, as set forth in Section 4.3 above. For purposes of clarity,
Importer shall not refuse any order because of the quantity of Products included
in the shipment.

(h) Storage. During the period between Importer’s receipt of Products and the
delivery of such Products to the Tier-One Distributors, Importer will store all
Products in secure facilities solely in the Territory unless otherwise approved
in writing by Re-Exporter. Such storage will conform to applicable Law and
Regulations, the Specifications and Product guidelines in order to preserve the
shelf-life of the Products and prevent spoilage, including, as applicable,
requirements for cold storage. Importer will not tamper with or modify the
Products, their packaging or the Product Documentation.

(i) Inspection of Facilities. Re-Exporter or its designee will have the right,
upon reasonable notice and during normal business hours, to inspect Importer’s
place of business and records for the purpose of determining that Importer is
complying with its obligations under this Agreement.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

(j) Inventory. At all times during the Term, Importer will plan to, and use
diligent efforts to, maintain an inventory of each Product equal to [***] of
such Product calculated as [***] (such quantity, the “Target Inventory”),
provided, however, that: (A) Importer will manage the overall quantity of
Product inventory such that Tier One Distributors and Tier Two Distributors will
have inventory of Product equal to [***] (such average calculated based on the
applicable [***] with the [***] of inventory located in a warehouse of the
Importer; and (B) at all times during the Term the Importer will maintain an
inventory of each Product of no less than [***] in its own warehouse. Within
[***] after any request by Re-Exporter, Importer will provide Re-Exporter a
detailed, accurate and complete written report of the current inventory of each
Product held by the Importer and each Tier One Distributor and Tier Two
Distributor, including lot numbers and other information reasonably requested by
Re-Exporter. SPIL shall calculate actual inventory in good faith based on
information provided by [***]. An example of such inventory calculation is set
forth on Exhibit E.

(k) Resources. In order to fulfill Importer’s obligations under this Agreement
Importer will, at its sole cost and expense, at all times during the Term:
(i) employ the necessary and qualified staff; (ii) maintain appropriate
facilities; and (iii) implement appropriate processes.

(l) Distribution of Products to Tier-One Distributors.

(i) The Importer may, with Re-Exporter’s prior written consent, act as a
Tier-One Distributor solely in the Territory, including selling Products
directly to end users in the Territory.

(ii) The Importer will not appoint any Tier-One Distributor, nor transfer any
Products to any potential Tier-One Distributor, unless such Tier-One Distributor
is on the Approved Distributor List (as defined in Section 4.9). If Re-Exporter
proposes to Importer a potential Tier-One Distributor, Importer will within
[***] days after such proposal either (1) appoint such entity as a Tier-One
Distributor, or (2) if Importer has a reasonable basis for rejecting such
entity, including that such entity would [***], notify Re-Exporter of such
rejection and the reasons therefor.

(iii) Upon receipt of a request from a Tier-One Distributor, Importer will
deliver each Product solely to such Tier-One Distributor. Importer will conduct
such distribution activities in its own name and for its own account, and as a
separate trader independent of both SPIL and Re-Exporter.

(iv) Importer will not stop supplies to any Tier-One Distributor because
Importer considers such Tier-One Distributor a [***] unless: (i) Importer has
notified Re-Exporter in writing of such risk, together with relevant supporting
information, and requests Re-Exporter’s consent to cease distribution of
Products to such Tier-One Distributor; and (ii) Re-Exporter, in its sole
discretion, has provided such written consent.

(m) Distribution from Tier-One Distributors to Tier-Two Distributors. The
Importer will prohibit each Tier-One Distributor from appointing, or
transferring any Product to,

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

any Tier-Two Distributor unless such Tier-Two Distributor is on the Approved
Distributor List (as defined in Section 4.9). If Re-Exporter proposes a
potential Tier-Two Importer, Importer will require that a Tier-One Distributor,
within [***] days after such proposal, either (1) appoint such entity as a
Tier-Two Distributor, or (2) if such Tier-One Distributor has a reasonable basis
for rejecting such entity, including that such entity would [***], notify
Re-Exporter of such rejection and the reasons therefor.

(n) Importer’s Relationship with Tier-One Distributors, Tier-Two Distributors,
and Retail Channels. Importer shall select and maintain a roster of Tier-One
Distributors, Tier-Two Distributors, and retail channels based on [***].
Re-Exporter (in consultation with SPIL) shall review with Importer, on a [***]
basis, and approve this roster of distributors/purchasers.

(o) Reports. For each month during which Importer possesses or controls
Products, Importer will provide Re-Exporter with detailed written monthly
reports [***] with respect to the prior month. Such reports will contain at
least the following information: [***].

(p) Price Approval. The Importer will use diligent efforts to (i) obtain and
maintain price approval from Government Authorities in the Territory, and
(ii) ensure that appropriate Tier-One Distributors participate in applicable
tender systems to enable sales of Products in the Territory. At Re-Exporter’s
request, Importer will cooperate in connection with such efforts.

(q) Product Recall. Importer will maintain records of distribution of Products
that will accurately track the location and distribution of all Products to
Tier-One Distributors by specific lot numbers, and will require each Tier-One
Distributor to accurately track the location and distribution of all Products,
including to end users and to Tier-Two Distributors, [***]. Upon Re-Exporter’s
request, Importer will provide Re-Exporter, and require each Tier-Two
Distributor to provide Re-Exporter, with access to such records in the event of
a Product recall or other quality-related issue. In the event of a recall by
SPIL of any of the Products, Importer will co-operate fully with SPIL and
Re-Exporter and take all reasonable actions to secure the recovery from each
Tier-One Distributor and Tier-Two Distributor of recalled Product. The
obligations set forth in this Section 5.2(p) will remain in effect for a period
of [***] after the expiration or termination of the Importer Agreement.

(r) Adverse Event Reporting. Importer will report to SPIL and Re-Exporter all
adverse Product events and other deficiencies within [***] of acquiring
knowledge of such events. Notwithstanding the foregoing, Importer will report to
SPIL and Re-Exporter adverse events associated with a death or serious injury
within [***] of Importer’s knowledge of such event to enable SPIL to comply with
any relevant regulatory reporting requirements.

(s) Licenses. Importer will be responsible, at its expense, for obtaining and
maintaining all Licenses for the importation and distribution of the Products in
the Territory and the conduct of its business operations in accordance with this
Agreement.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

(t) Compliance with Laws. Importer will comply with all applicable Laws and
Regulations in connection with is activities under the Importer Agreement and
will agree to anti-corruption provisions as strict as those applicable to the
Re-Exporter under Section 9.3 of this Agreement.

(u) Business Conduct. Importer will conduct its business in a manner that
reflects favorably at all times on the Products and the good name, goodwill and
reputation of SPIL. Without limiting the generality of the foregoing, Importer
will (i) not engage in or permit any deception, misleading or unethical
practices that are or might be detrimental to SPIL or the public, including but
not limited to disparagement of SPIL or the Products; (ii) not publish or
employ, or cooperate in the publication or employment of any misleading or
deceptive advertising material, and (iii) not make any representations,
warranties or guarantees with respect to the Specifications, features or
capabilities of the Products that are not consistent with the Product
Documentation accompanying the Products.

(v) Indemnity. Importer will indemnify, defend and hold harmless SPIL
Indemnitees (as defined in Section 10.1 of this Agreement) against any and all
Losses incurred by, imposed upon or alleged against the SPIL Indemnitees or any
of them in connection with any Claim arising out of any theory or cause of
action related to this Agreement, the Importer Agreement, the Products or the
conduct of Importer to the extent caused by Importer or Re-Exporter.

(w) Intellectual Property. Importer will agree that SPIL owns all right, title,
and interest in the Products (until title transfers with respect to specific
units of Product shipped to Importer) and in all of SPIL’s patents, SPIL
Trademarks, trade names, inventions, copyrights, know-how, and trade secrets
relating to the composition, use or manufacture of the Products. The use by
Importer of any of these property rights is authorized only for the purposes
expressly set forth in the Importer Agreement, and upon termination of the
Importer Agreement for any reason, such authorization will automatically cease.
Importer hereby irrevocably assigns, and will assign, to SPIL any right of title
or interest that Importer may have or acquire in any modifications,
improvements, derivatives or new uses of the Products by its directors,
officers, employees, consultants or agents. The Products transferred by SPIL and
Re-Exporter are subject in every case to the condition that such transfer does
not convey any license, express or implied, to manufacture, duplicate or
otherwise copy or reproduce any of the Products or Product Documentation.
Importer will not, and will not permit any Tier-One Distributor or any other
third party to, manufacture, duplicate, copy or reproduce in any manner any
Product or any Product Documentation.

(x) Trademarks. The Importer Agreement will include terms and conditions related
to the SPIL Trademarks substantially equivalent to those set forth in the
following provisions of this Agreement: Sections 7.3, 7.4, 7.5 and 7.6. Such
provisions in the Importer Agreement will impose on the Importer all obligations
of the Re-Exporter under this Agreement.

(y) Cooperation. If requested, Importer will cooperate with Re-Exporter in
establishing communications among each participant involved in the supply of
Products in the Territory.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

(z) Third-Party Beneficiary. SPIL will be an intended third-party beneficiary of
the Importer Agreement, and SPIL will be entitled, to the maximum extent
permitted by Law, to enforce Re-Exporter’s rights under the Importer Agreement.

(aa) Governing Law; Dispute Resolution. The Importer Agreement will be construed
and determined in accordance with the laws [***], without regard to its [***],
with the exception of issues that are related to the professional areas of
pharmaceutical products in the People’s Republic of China, such as the quality
and circulation of pharmaceutical products, in which case the relevant laws and
regulations of the People’s Republic of China shall be applicable to such
issues. Any dispute, controversy or claim arising out of or relating to the
Importer Agreement, including the breach, termination or invalidity thereof,
will be settled exclusively by binding arbitration in accordance with the [***]
Rules then in force. The arbitration authority will be [***]. The place of
arbitration will be in [***]. There will be three (3) arbitrators. The language
to be used in the arbitral proceedings will be in English.

(bb) Other Terms and Conditions. The Importer Agreement will contain other terms
and conditions consistent with this Agreement and consistent with custom in the
industry, including representations and warranties and indemnity.

 

6. REPRESENTATIONS AND WARRANTIES; DISCLAIMERS

6.1 Representations and Warranties of Each Party. Each Party represents and
warrants to the other Party as of the Effective Date that:

(a) it has the full right, power and authority to enter into this Agreement, to
perform its obligations hereunder; and

(b) this Agreement has been duly executed by it and is legally binding upon it,
enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.

6.2 Additional Representations and Warranties of Re-Exporter and Importer. Each
of Re-Exporter and Importer hereby represent and warrant to SPIL as of the
Effective Date that:

(a) it has all Licenses that are required to conduct its obligations under this
Agreement; and

(b) it has the appropriate personnel, expertise, facilities and other resources
required in order to perform all of its obligations under this Agreement.

6.3 DISCLAIMER. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN SECTIONS 6.1 AND
6.2 OF THIS AGREEMENT, NO PARTY MAKES ANY REPRESENTATIONS AND GRANTS NO
WARRANTIES, EXPRESS OR IMPLIED, EITHER

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

IN FACT OR BY OPERATION OF LAW. SPIL SPECIFICALLY DISCLAIMS ANY WARRANTY THAT
THE DISTRIBUTION OR SALE OF THE PRODUCTS PURSUANT TO THIS AGREEMENT WILL NOT
INFRINGE ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES. RE-EXPORTER
ACKNOWLEDGES AND AGREES THAT THE PRODUCTS, AND THE RIGHTS CONFERRED THEREUNDER,
ARE PROVIDED “AS-IS” AND WITHOUT WARRANTY. SPIL SPECIFICALLY DISCLAIMS ALL
REPRESENTATIONS AND WARRANTIES REGARDING THE PRODUCTS, WHETHER WRITTEN OR ORAL,
EXPRESS, STATUTORY OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE.

 

7. PROPERTY RIGHTS

7.1 Property Rights. Except as expressly set forth herein, Re-Exporter and
Importer agree that SPIL owns all right, title, and interest in the Products
(until title transfers with respect to specific Products pursuant to this
Agreement) and in all of SPIL’s patents, SPIL Trademarks, trade names,
inventions, copyrights, know-how, and trade secrets relating to the composition,
use or manufacture of the Products. The use by Re-Exporter or Importer of any of
these property rights is authorized only for the purposes expressly set forth in
this Agreement, and upon termination of this Agreement for any reason such
authorization shall automatically cease. Re-Exporter and Importer hereby
irrevocably assign to SPIL any right of title or interest that each may have or
acquire in any modifications, improvements, derivatives or new uses of the
Products by its directors, officers, employees, consultants or agents.

7.2 Sale Conveys No Right to Manufacture or Copy. The Products transferred by
SPIL are subject in every case to the condition that such transfer does not
convey any license, express or implied, to manufacture, duplicate or otherwise
copy or reproduce any of the Products or Product Documentation. Re-Exporter and
Importer shall not, and shall not permit any third party to, manufacture,
duplicate, copy or reproduce in any manner any Product or any Product
Documentation.

7.3 Trademarks. Each Product and all labeling, advertising and promotional
material in connection therewith, shall feature the product trademarks
designated for such Product by SPIL. SPIL MAKES NO REPRESENTATION OR WARRANTY,
AND EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, AS TO THE VALIDITY OR
ENFORCEABILITY OF THE SPIL TRADEMARKS AND AS TO WHETHER THE SPIL TRADEMARKS
INFRINGE UPON ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES WITHIN THE
TERRITORY.

7.4 Use of SPIL Trademarks.

(a) All representations of SPIL Trademarks that Re-Exporter, Importer, and any
Tier-One Distributor or Tier-Two Distributor intends to use shall be exact
copies of those used by SPIL. In addition, Re-Exporter and Importer shall fully
comply, and require each Tier-One Distributor and Tier-Two Distributor, to fully
comply with all reasonable guidelines, if any, communicated by SPIL concerning
the use of SPIL Trademarks.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

(b) Re-Exporter and Importer shall not, nor permit any Tier-One Distributor or
Tier-Two Distributor or any third party, to, alter, obscure, conceal, remove or
otherwise interfere with any SPIL Trademark, markings, or other indication of
source of origin applied to the Products. Nothing contained in this Agreement
shall grant to Re-Exporter or Importer any right, title or interest in the SPIL
Trademarks.

(c) At no time during or after the Term shall Re-Exporter or Importer use or
attempt to register, or permit any third party to use or attempt to register,
any trademarks, marks or trade names confusingly similar to the SPIL Trademarks.

(d) All rights of SPIL in and to the SPIL Trademarks not expressly granted under
this Agreement are reserved by SPIL. Re-Exporter and Importer shall not, and
shall not permit any third party to, reproduce or use (or authorize the
reproduction or use of) the SPIL Trademarks in any manner whatsoever other than
as expressly authorized by this Agreement. All use of the SPIL Trademarks, and
all goodwill associated with such use, shall inure solely to the benefit of
SPIL.

7.5 Cooperation. Re-Exporter and Importer shall, at the expense of SPIL, take
all such steps as SPIL may reasonably require to assist SPIL in maintaining the
validity and enforceability of the SPIL Trademarks and any other intellectual
property of SPIL during the Term.

7.6 Notice of Infringement. Re-Exporter and Importer shall promptly and fully
notify SPIL of any actual, threatened or suspected infringement in the Territory
of any SPIL Trademark or other intellectual property of SPIL of which
Re-Exporter or Importer becomes aware or reasonably suspects.

 

8. CONFIDENTIALITY

8.1 Confidential Information. “Confidential Information” under this Agreement
means information disclosed by a Party that, if disclosed in tangible form is
marked “Confidential” or with other similar designation to indicate its
confidential or proprietary nature, or, if disclosed orally, is indicated orally
at the time of such first disclosure to be confidential or proprietary by the
Party disclosing such information and is confirmed as being confidential or
proprietary by the disclosing Party in a writing delivered to the receiving
Party within a reasonable time after such disclosure. Notwithstanding the
foregoing, Confidential Information shall not include information that, in each
case as demonstrated by written documentation:

(a) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure or, as shown by written
documentation, was developed by the receiving Party independent of the
Confidential Information of the disclosing Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement; or

(d) was subsequently lawfully disclosed to the receiving Party by a person other
than the disclosing Party.

8.2 Obligations of Confidentiality and Non-Use. The Parties agree that, during
the Term and for a period of [***] after the expiration or termination of this
Agreement, the receiving Party shall not publish or otherwise disclose, and
shall not use for any purpose, any Confidential Information furnished to it by
any other Party pursuant to this Agreement. Each receiving Party shall use the
Confidential Information of any disclosing Party solely for the purpose of
exercising such receiving Party’s rights and performing its obligations under
this Agreement. Re-Exporter shall limit disclosure of SPIL’s Confidential
Information solely to those directors, officers and employees of Re-Exporter who
need to know such Confidential Information in order for Re-Exporter to exercise
its rights or perform its obligations under this Agreement.

8.3 Permitted Disclosures. Notwithstanding the provisions of Section 8.2 above,
each Party may disclose another Party’s Confidential Information to the extent
such disclosure is reasonably necessary to comply with applicable governmental
laws, regulations, or orders; provided that if a Party is required to make any
such disclosure of another Party’s Confidential Information, it shall, to the
extent it may legally do so, give reasonable advance notice to the latter Party
of such disclosure and shall use its reasonable efforts to secure confidential
treatment of such information prior to its disclosure (whether through
protective orders or otherwise). SPIL may also use and disclose the Confidential
Information of Re-Exporter as reasonably necessary to prosecute or defend
litigation; in connection with financings, securities offerings, or mergers or
acquisitions; to provide information to tax or other governmental authorities;
or as otherwise reasonably necessary in connection with SPIL’s performance
under, or the enforcement of, this Agreement.

8.4 Confidentiality of this Agreement. Each Party shall treat this Agreement and
its terms as the Confidential Information of the other Party, subject to the
provisions of this Article 8, except that each Party shall be entitled to
disclose: (i) the identity of the other Parties to this Agreement; and (ii) this
Agreement, including its terms and conditions, to: (A) its Affiliates,
directors, officers, employees, consultants, members and agents, in each case
from whom such disclosing Party has obtained obligations of confidentiality at
least as strict as those set forth in this Article 8; (B) its potential
acquirers or investors, potential merger partners or permitted assignees, in
each case from whom such disclosing Party has obtained obligations of
confidentiality and provided that such disclosing Party uses reasonable efforts
to obtain from such persons or entities obligations of confidentiality at least
as strict as those set forth in this Article 8; and (C) its advisors (including
legal, tax and financial), and insurance companies and their agents. To the
extent that any Party determines that it is required to file or register this
Agreement or a notification thereof to comply with the requirements of an
applicable stock exchange or NASDAQ regulation or any Government Authority,
including without limitation the United States Securities and Exchange
Commission or the United States Federal Trade Commission, such Party shall
promptly inform the

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

other Parties thereof. Prior to making any such filing, registration or
notification, the Parties shall agree on the provisions of this Agreement for
which the Parties shall seek confidential treatment, it being agreed that if one
Party determines to seek confidential treatment for a provision for which
another Party does not, then the Parties will use reasonable efforts in
connection with such filing to seek the confidential treatment of any such
provision. The Parties shall cooperate, each at its own expense, in such filing,
registration or notification, including, without limitation, such confidential
treatment request, and shall execute all documents reasonably required in
connection therewith.

8.5 Press Releases. No Party shall use the name of another Party in relation to
this transaction in any press release without the prior written consent of such
other Party.

 

9. COMPLIANCE WITH LAW

9.1 General. Each of Re-Exporter and Importer covenants and warrants that it
shall, at all times during the Term and during any Wind-Down Period as set forth
in Section 11.6(c), comply with, and require each Tier-One Distributor and each
Tier-Two Distributor to comply with, all applicable Laws and Regulations in
performing its obligations or exercising its rights under or related to this
Agreement and the Importer Agreement, as applicable.

9.2 Governmental Consent. Each of Re-Exporter and Importer covenants and
warrants that it shall maintain, and require each Tier-One Distributor and each
Tier-Two Distributor to maintain, during the Term and during any Wind-Down
Period as set forth in Section 11.6(c), all Licenses to permit Re-Exporter,
Importer and each Tier-One Distributor and each Tier-Two Distributor,
respectively, to perform its obligations under (as applicable) this Agreement,
the Importer Agreement, each agreement between the Importer and a Tier-One
Distributor, and each agreement between each Tier-One Distributor and a Tier-Two
Distributor.

9.3 Anti-Corruption Laws.

(a) Public and Commercial Bribery Representations and Warranties of the
Re-Exporter and Importer. The Re-Exporter and Importer hereby represent and
warrant that it has not, and agrees that it will not, in connection with the
transactions involving SPIL, make or promise or offer to make any payment or
transfer of anything of value, directly or indirectly: (i) to any governmental
official or government employee (including employees of government-owned
entities or corporations); or (ii) to any political party, official of a
political party or candidate (or to a third party for payment to any of the
foregoing) in connection with any business activity of SPIL or its wholly or
partially owned affiliates (collectively, for purposes of Section 9.3, “the
Company”) in order to obtain or retain business or to secure any improper
advantage. It is the intent of the parties that no payments or transfers of
value shall be made which have the purpose or effect of public or commercial
bribery, acceptance of or acquiescence in extortion, kickbacks or other unlawful
or improper means of obtaining business. This section shall not, however,
prohibit normal and customary business entertainment or providing business
mementos of nominal value; provided, however, that all such payments shall be
lawful, reasonable, directly related to the business of the Re-Exporter or
Importer, as applicable, accurately described in the books and records of the
Re-Exporter or Importer, as applicable, and approved in advance in writing by
the

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

Legal Department of the Re-Exporter or Importer, as applicable. For the purpose
of this contract, a “foreign official” means any employee or officer of a
government of a country other than the United States of America, including any
federal, regional or local department, agency, enterprise owned or controlled by
the foreign government, any official of a foreign political party, any official
or employee of a public international organization, any person acting in an
official capacity for, or on behalf of, such entities, and any candidate for
foreign political office.

(b) Re-Exporter and Importer Policy Certifications. The Re-Exporter and Importer
shall, and shall cause each of its directors, officers, employees, agents or
other representatives who have any direct involvement with any of the management
or operations of the business of the Company to, annually certify that the
Re-Exporter or Importer, as applicable, has not, and to its knowledge no other
person, including but not limited to every director, officer, employee,
representative, and agent of the Re-Exporter or Importer, as applicable, has,
made, offered to make or agreed to make any loan, gift, donation or other
payment, directly or indirectly, whether in cash or in kind, to or for the
benefit of any foreign official or foreign political party. Such certification
shall be in the form attached as Exhibit H.

(c) Continuing Obligation to Advise. The Re-Exporter and Importer agree that
should either of them learn of or have reason to know of (i) any such payment,
offer, or agreement to make a payment to a government official, political party,
or political party official or candidate for the purpose of obtaining or
retaining business or securing any improper advantage for the Company,
Re-Exporter or Importer; or (ii) any other future development during the term of
this Agreement that in any way makes inaccurate or incomplete the
representations, warranties and certifications of the Re-Exporter or Importer
hereunder given or made as of the date hereof or at any time during the term of
this Agreement, relating to the U.S. Foreign Corrupt Practices Act of 1977 as
amended (the “FCPA”) or the Company’s Global Anti-Bribery and Anti-Corruption
Policy, the Re-Exporter or Importer, as applicable, shall immediately advise the
Company of the details of such knowledge or suspicion.

(d) No Governmental Ownership of Re-Exporter or Importer. The Re-Exporter and
Importer hereby represent and warrant to the Company that it has disclosed to
the Company that no foreign official (as defined by local law or by
specifications provided by the Company) has any ownership interest, direct or
indirect, in the Re-Exporter or Importer, as applicable, or in the contractual
relationship established by this Agreement. In the event that during the term of
this Agreement there is acquisition of an interest of any sort or nature, direct
or indirect, in the Re-Exporter or Importer or in this Agreement by a government
official, the Re-Exporter and Importer each covenant and agree to make
immediate, complete and accurate written disclosure to the Company thereof.

(e) Company Right of Audit and Investigation. The Company shall have the right,
upon written notice to the Re-Exporter or Importer, to conduct an audit of the
Re-Exporter’s or Importer’s (as applicable) relevant books and records, and an
investigation to verify compliance with provisions of this section. The
Re-Exporter and Importer shall cooperate fully with such investigation, the
scope, method, nature and duration of which shall be at the sole reasonable
discretion of the Company.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

(f) Disclosure to U.S. Government. The Re-Exporter and Importer agree that full
disclosure of information relating to a possible violation of the Company’s FCPA
and Anticorruption Policy or the existence and terms of this Agreement,
including the compensation provisions, may be made at any time to the U.S.
government and its agencies, and to whomsoever the Company’s General Counsel or
other legal advisors determine has a legitimate need to know.

(g) Company Rights Upon an FCPA Default. In the event that the Company should
believe, in good faith, that the Re-Exporter or Importer has acted or failed to
act in any way that may subject the Company to liability under the FCPA or local
anticorruption law (which action or failure to act is, hereinafter, an “FCPA
Default”), the Company shall have the unilateral right, exercisable immediately
upon written notice to the Re-Exporter or Importer, as applicable:

(i) to refuse, notwithstanding any other provision of this Agreement, to perform
any of the Company’s obligations under this Agreement; and/or

(ii) to terminate this Agreement immediately, subject to Section 11.6.

(h) Restrictions Concerning Agents of Re-Exporter and Importer. The Re-Exporter
and Importer shall not (1) retain any representatives or other agents on behalf
of the Re-Exporter, Importer or the Company or (2) make or cause to be made any
payments to any such representatives or other agents, without the express prior
written approval of the Company.

 

10. INDEMNITY & INSURANCE

10.1 Indemnity by Re-Exporter and Importer. Each of Re-Exporter and Importer
shall indemnify, defend and hold harmless SPIL and its Affiliates, their
respective members, directors, officers, employees, consultants, distributors
and agents, and in each case their respective successors, heirs and assigns
(collectively, the “SPIL Indemnitees”), against any and all actual or potential
damages (including all incidental, consequential and punitive damages),
deficiencies, defaults, awards, settlement amounts, assessments, fines, dues,
penalties, costs, liabilities, obligations, taxes, liens, losses, lost profits,
fees and expenses (including court costs, interest and reasonable fees of
attorneys, accountants and other experts) (collectively, “Losses”) incurred by,
imposed upon or alleged against the SPIL Indemnitees or any of them in
connection with any third-party claims, suits, actions, demands or judgments of
whatsoever nature (a “Claim”) arising out of any theory or cause of action
related to: (i) any breach by Re-Exporter or Importer of the obligations of
either under this Agreement, (ii) any unlawful conduct by Re-Exporter or
Importer; (iii) any aspect of the handling and distribution of Products by or on
behalf of the Re-Exporter or Importer, including by any Tier One Distributor,
Tier Two Distributor or other third party.

10.2 Indemnity Procedures. Under the precondition that Re-Exporter, Importer or
any Tier One Distributor or Tier Two Distributor is responsible for the Claim,
Re-Exporter and Importer agrees, at its own expense, to provide attorneys
reasonably acceptable to SPIL to defend against any Claim against any SPIL
Indemnitee, whether or not such actions are rightfully brought; provided,
however, that any SPIL Indemnitee shall have the right to retain its own
counsel, at the expense of the Re-Exporter or Importer if representation of such
SPIL Indemnitee by counsel

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

retained by Re-Exporter or Importer would be inappropriate because of conflict
of interests of such SPIL Indemnitee and any other person or party represented
by such counsel. Re-Exporter and Importer agree to keep SPIL, and any other SPIL
Indemnitee that is a party to a Claim, informed of the progress in the defense
and disposition of such Claim and to consult with SPIL, and any other SPIL
Indemnitee that is party to a Claim, prior to any proposed settlement.
Re-Exporter and Importer shall not enter into any settlement or judgment of any
Claim that admits liability or unlawful conduct on the part of any SPIL
Indemnitee, or that consents to any injunctive or other relief that impairs the
business or reputation of such SPIL Indemnitee, without such SPIL Indemnitee’s
prior written consent, which such SPIL Indemnitee shall have the right to grant
or withhold at such SPIL Indemnitee’s sole discretion.

10.3 Insurance. Re-Exporter and Importer shall obtain and maintain at all times
during the Term commercial general liability and property insurance in amounts
typical for importers and exporters of pharmaceutical products as set forth
under this Agreement, including insurance covering loss or theft of, or damage
to, Product.

 

11. TERM AND TERMINATION

11.1 Term. This Agreement shall continue in force from the Effective Date until
December 31, 2015 (the “Initial Term”), unless terminated earlier under the
provisions of this Article 11; provided, however, that this Agreement shall
automatically renew on successive one (1) year periods (each, an “Additional
Term”) (the Initial Term and each Additional Term, together, the “Term”) unless
SPIL provides written notice to Re-Exporter and Importer at least [***] days
before the end of the Term or such Additional Term, as applicable, that the
Agreement will expire at the end of the Term or such Additional Term.

11.2 Conversion of Exclusivity to Non-Exclusivity. If Re-Exporter and Importer
do not fulfill their obligations pursuant to Section 4 (including but not
limited to ordering patterns and quantities) or Section 5 including but not
limited to Target Inventories, then SPIL shall be entitled, in its sole
discretion, to terminate the exclusivity of Re-Exporter’s rights to re-export to
the Territory or any portion thereof immediately upon written notice to
Re-Exporter, on which date Re-Exporter’s rights shall become non-exclusive in
the Territory or portion thereof, as set forth in such notice. At the same time
the Importer’s right also converts from exclusive to non-exclusive without any
further notice from SPIL.

11.3 Termination for Convenience. If a fully-executed Importer Agreement, in
form approved by SPIL, has not been received by SPIL within [***] after the
Effective Date, then SPIL may terminate this Agreement immediately upon written
notice to Re-Exporter and Importer. Except for the previous sentence, SPIL shall
not terminate this Agreement for convenience during any period in which the
Re-Exporter’s rights under this Agreement are exclusive; provided, however, if
this Agreement has become [***], then during any period that this Agreement is
[***] SPIL may terminate this Agreement for any reason or no reason upon [***]
days’ written notice to Re-Exporter.

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

11.4 Termination for Cause. If any Party materially breaches this Agreement,
then the non-breaching Party may give written notice to the breaching Party that
if such breach is not remedied within thirty (30) days, the Agreement shall be
terminated immediately upon subsequent written notice at any time from the
non-breaching Party that provide such notice.

11.5 Termination for Insolvency. This Agreement shall terminate immediately if
any Party is unable to pay its debts as they become due, or a petition is
presented, or meeting convened for the purpose of winding up any Party, or any
Party enters into liquidation whether compulsorily or voluntarily, or compounds
with its creditors generally, or has a receiver appointed of all or any part of
its assets, or if any event analogous to any of the foregoing shall occur in any
jurisdiction in which any Party is incorporated, resident or carrying on
business.

11.6 Limitation on Liability. In the event of termination by any Party in
accordance with any of the provisions of this Agreement, no Party shall be
liable to any other Party because of such termination for compensation,
reimbursement or damages on account of the loss of prospective profits or
anticipated sales or on account of expenditures, inventory, investments, leases
or commitments in connection with the business or goodwill of any Party.

11.7 Effect of Termination or Expiration.

(a) Accrued Liabilities. Termination or expiration shall not relieve any Party
of obligations incurred prior to the termination.

(b) Inventory Records. Within [***] after the effective date of termination or
expiration of this Agreement, Re-Exporter shall provide and require its
designees to provide SPIL with a complete inventory of Products in their
possession, in transit from Re-Exporter to Importer or from Importer to any
Tier-One Distributor or Tier-Two Distributor or end user, or otherwise in the
possession or control, directly or indirectly, of Re-Exporter, Importer or any
Tier-One Distributor or Tier-Two Distributor.

(c) Wind-Down. Upon termination or expiration of this Agreement for other than
breach by Re-Exporter or pursuant to Section 11.2 in the absence of an Importer
Agreement, Re-Exporter shall be permitted for a period of [***] days following
the effective date of such termination or expiration (the “Wind-Down Period”) to
sell and distribute such stock of the Products as it may at the time have in its
possession or under its control, provided that SPIL has received payment in full
for such Products. If Re-Exporter has any Products for which SPIL has not
received payment in full, then Re-Exporter shall at SPIL’s direction either:
(i) return such Products to SPIL or its designee, with reasonable expenses for
packaging and shipping to be reimbursed by SPIL after receipt of such Products
in saleable condition; or (ii) destroy such Products and provide written
certification of such destruction to SPIL At the end of such Wind-Down Period,
SPIL or its designee may repurchase, and Re-Exporter shall sell to SPIL or its
designee, all of Re-Exporter’s remaining inventory of Products for which SPIL
has received payment in full. The price of inventory repurchased upon
termination or expiration of this Agreement shall be [***]. Products repurchased
from Re-Exporter by SPIL pursuant to this Section 11.6(b) shall be shipped
promptly by Re-Exporter at SPIL’s expense, to a location specified by SPIL.

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

(d) Assignment of Licenses. Upon expiration or any termination of this
Agreement, Re-Exporter and Importer hereby assigns to SPIL all Licenses,
authorizations, registrations, permits and approvals of any kind with respect to
Products and applications therefor, including import and export Licenses.
Re-Exporter and Importer shall execute such documents and perform such acts as
may be necessary, useful, or convenient to perfect such transfer or assignment.

(e) Trademarks. All SPIL Trademarks, marks, trade names, patents, copyrights,
designs, drawings, formulas or other data, photographs, samples, literature, and
Product Documentation of every kind relating to the Products shall remain the
property of SPIL. Within thirty (30) days after the effective date of
termination or expiration of this Agreement, Re-Exporter and Importer shall, at
SPIL’s election, either (1) destroy all tangible items bearing, containing, or
contained in, any of the foregoing, in its possession or control and certify
such destruction, or (2) ship such tangible items to SPIL at SPIL’s expense.
Notwithstanding anything in this Agreement to the contrary, effective
immediately and automatically upon the expiration or termination of this
Agreement for any reason, Re-Exporter and Importer shall cease to use all SPIL
Trademarks except as expressly permitted pursuant to Section 11.6(b) for any
permitted Wind-Down Period.

(f) Transition. Upon termination or expiration of this Agreement, Re-Exporter
and Importer shall diligently cooperate with SPIL to effect a smooth and orderly
transition in the sale of the Products in the Territory. Within [***] of
termination or expiration of this Agreement, Re-Exporter shall deliver to SPIL
(i) copies of all distribution records for the previous one (1) year, and (ii) a
written report identifying all distribution activities regarding the Products
for the previous one (1) year. From the time that notice of termination or
expiration is received by any Party until the effective termination date,
Re-Exporter and Importer shall refer all Product inquiries to SPIL.

(g) Surviving Provisions. The following provisions shall survive the expiration
or termination of this Agreement: Sections 4.8, 7.1, 7.2, 7.3 through 7.6
(during the Wind-Down Period set forth in Section 11.6(c), if applicable), 10.1,
10.2 and this Section 11.6; and Articles 1, 8 (for the period set forth in
Section 8.2), 9 (during the Wind-Down Period set forth in Section 11.6(c), if
applicable) and 12.

 

12. GENERAL PROVISIONS

12.1 Governing Law; Dispute Resolution.

(a) Each Party agrees that this Agreement shall be construed and determined in
accordance with the laws of [***], without regard [***], with the exception of
issues that are related to the professional areas of pharmaceutical products in
the People’s Republic of China, such as the quality and circulation of
pharmaceutical products, in which case the relevant laws and regulations of the
People’s Republic of China shall be applicable to such issues. The U.N.
Convention on the International Sale of Goods shall not apply.

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

(b) Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or invalidity thereof shall be settled
exclusively by the binding arbitration authority set forth below in accordance
with the currently effective [***]. The arbitration authority will be the [***].
The place of arbitration will be in [***]. There will be three (3) arbitrators.
The language to be used in the arbitral proceedings will be in English. Judgment
on the award rendered by the arbitrator shall be final and binding on the
parties here, and may be entered in any court having jurisdiction thereof. The
Parties agree that, any provision of applicable law notwithstanding, they will
not request, and the arbitrator shall have no authority to award, punitive or
exemplary damages against any Party due to a breach of any obligation under this
Agreement. The Parties may apply to any court of competent jurisdiction for
temporary or permanent injunctive relief, without breach of this Section 12.1(b)
and without any abridgement of the powers of the arbitrator. The arbitrator
shall be authorized to apportion its fees and expenses and the reasonable
attorneys’ fees and expenses of the parties as the arbitrator deems appropriate.
In the absence of such apportionment, the prevailing party in any arbitration or
other proceeding shall be entitled, in addition to all other rights and remedies
it may have, to reimbursement of its expenses, including court costs and
reasonable fees of attorneys and other professionals.

(c) The original of the Agreement is prepared in English. The English version of
the Agreement shall manage and control over any other versions that are
translated into other languages for any purpose, including any disputes among
the Parties related to the Agreement or resulting from the Agreement.
Re-exporter and Importer hereby waive their right to use their own language for
any purpose under this Agreement in accordance with the domestic law that may
apply to the Re-Exporter or Importer.

12.2 LIMITATION OF LIABILITY. IN NO EVENT SHALL SPIL BE LIABLE FOR ANY PUNITIVE,
EXEMPLARY, SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING
LOST PROFITS), HOWEVER CAUSED, ON ANY THEORY OF LIABILITY AND WHETHER OR NOT
SPIL HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING UNDER ANY
CAUSE OF ACTION AND ARISING IN ANY WAY OUT OF THIS AGREEMENT.

12.3 Negotiation. Each provision of this Agreement has been negotiated by the
Parties and their respective counsel. Accordingly, this Agreement will be
interpreted fairly in accordance with its terms and without any strict
construction in favor of or against any Party.

12.4 Assignment. Re-Exporter and Importer shall not assign this Agreement, or
any of its obligations under this Agreement, to any third party [***]. SPIL may
assign this Agreement, or any of its obligations under this Agreement, [***].

12.5 Waiver. Any delay or omission by any Party to exercise any right or remedy
under this Agreement shall not be construed to be a waiver of any such right or
remedy or any other right or remedy hereunder. All of the rights of any Party
under this Agreement shall be cumulative and may be exercised separately or
concurrently.

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

12.6 Force Majeure. No Party shall be liable to any other Party for such first
Party’s failure to perform any of its obligations hereunder during any period in
which such performance is delayed by circumstances beyond its reasonable control
including, but not limited to, fire, flood, earthquake, war, terrorist attack,
embargo, strike, riot, inability to secure materials and transportation
facilities, failure of suppliers, or the intervention of any Governmental
Authority other than caused by such Party’s breach of this Agreement (“Force
Majeure”). If any Party is affected by Force Majeure, it shall forthwith notify
the other Party of the nature and extent thereof. If such Force Majeure shall
continue for more than ninety (90) days, the Party injured by the inability of
the other to perform shall have the right immediately upon written notice to the
other Party to either (1) terminate the Agreement with respect to Products not
already shipped, or (2) treat this Agreement as suspended during the delay and
reduce any commitment in proportion to the duration of the delay.

12.7 Publicity. Re-Exporter and Importer shall not issue press releases or
similar public disclosures of any nature regarding this Agreement without SPIL’s
prior written approval. However, such approval shall be deemed to have been
given solely to the extent such disclosure is required to comply with
requirements of a Governmental Authority.

12.8 Headings. The headings used in this Agreement are inserted for convenience
only and shall not affect the construction or interpretation of any provision.

12.9 Notices. Any notice required or permitted by this Agreement shall be made
in writing. All notices shall be sent by registered or certified mail, return
receipt requested, or by commercial carrier, in each case postage prepaid. All
such notices shall be deemed to have been given three (3) days after dispatch in
such manner, addressed as shown below or to such other address as a party may
indicate by notice:

 

To SPIL:

   SciClone Pharmaceuticals International China Holding Ltd.    Box 309GT   
Georgetown, Grand Cayman    British West Indies    Attention: Director

To Re-Exporter:

   Sinopharm Holding Hong Kong Co. Limited    Room 2302, 23/F., Far East Finance
Centre,    16 Harcourt Road, Admiralty, Hong Kong    Attention: General Manager

To Importer:

   Sinopharm Holding Lingyun Biopharmaceutical (Shanghai) Co. Limited    RM
1903, No. 175, East Yan’an Road    Huangpu District, Shanghai    Attention:
General Manager

12.10 Entire Agreement; Amendments. This Agreement with its exhibits sets forth
the entire agreement and understanding of the Parties relating to the subject
matter herein and

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

supersedes all prior and contemporaneous discussions and negotiations, whether
oral or written, between or among them. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by each Party.

12.11 Construction. Unless otherwise expressly provided herein or the context of
this Agreement otherwise requires, (a) words of any gender include each other
gender, (b) words such as “herein”, “hereof”, and “hereunder” refer to this
Agreement as a whole and not merely to the particular provision in which such
words appear, (c) words using the singular will include the plural, and vice
versa, and (d) the words “include,” “includes” and “including” will be deemed to
be followed by the phrase “but not limited to”, “without limitation”, “inter
alia” or words of similar import, and (e) references to “Article,” “Section,”
shall be deemed to include all Sections and subsections therein.

12.12 Counterparts. This Agreement may be executed in three or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

12.13 Severability. If any provision of this Agreement is held invalid by any
law, rule, order or regulation of any government, or by the final determination
of any court of competent jurisdiction, such invalidity shall not affect the
enforceability of any other provisions not held to be invalid.

[Signature page follows]

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Re-Exportation Agreement.

 

SPIL     Re-Exporter By:  

/s/ F. Blobel

    By:  

/s/ Cong Zhen

Name:   Friedhelm Blobel     Name:   Cong Zhen Title:   Director     Title:  
General Manager Importer       By:  

/s/ RongJun Huang

      Name:   RongJun Huang       Title:   General Manager      

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

Exhibit A

PRODUCTS & PRICING

 

1. ZADAXIN:

Description: Thymalfasin for Injection (Zadaxin®)1.6mg/Vial, 2vials/Box

Minimum Shelf-Life: [***] months upon delivery by SPIL to Re-Exporter or its
designee.

Prices

SPIL price to Re-Exporter: [***].

Re-Exporter price to Importer: [***]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

Exhibit B

SPECIFICATIONS

[***]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

Exhibit C

SPIL TRADEMARKS

 

         LOGO [g502789g87z40.jpg]

 

LOGO [g502789g96s95.jpg]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

LOGO [g502789g25a31.jpg]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

Exhibit D

COMPETING PRODUCTS

1. For Zadaxin:

[***]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

Exhibit E

BUDGET 2013 ZADAXIN

(all in vials)

Zadaxin China Sales (sent to Linguyin/Sinopharm 122912 update)

 

                                                                           
                                          

Q4P 2012

     Q1F      Q2F      Q3F      Q4F      total 2013  

Vials bought/planned to be bought by Linguyin

     [***]         [***]         [***]         [***]         [***]         [***]
  

Hospital Sales/Purchases (Vials)

     [***]         [***]         [***]         [***]         [***]         [***]
  

Inventory at T1/T2 (Vials)

     [***]         [***]         [***]         [***]         [***]      

Months on Hand

     [***]         [***]         [***]         [***]         [***]      



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

Exhibit F

SPIL CONTACT INFORMATION

SciClone Pharmaceuticals International China Holding Ltd.

Attn: SPIL Director

P.O. Box 309GT

Ugland House, South Church Street

Georgetown, Grand Cayman

Phone: 345-949-7546

Fax: 345-949-7740



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

Exhibit G

EXCHANGE RATE ADJUSTMENT - EXAMPLES

Compare the last [***] currency conversion [***]between U.S. Dollars and China
Yuan posted on January 2 of each year beginning with 2014 and on any date during
the year if the change in the comparison of these currencies is greater than
[***] on that date from the existing base currency conversion rate (as of the
Effective Date, U.S. Dollar [***] equals Chinese Yuan [***], and a new price for
Zadaxin to the Re-Exporter will be set based on the new exchange rate. The
exchange rates can be found at the following universal resource locater: [***].
The following are examples of the potential future changes:

Example 1: On January 2, 2014, the currency conversion is U.S. Dollar [***]
equals Chinese Yuan [***]. The percent change is approximately [***]%. The
ZADAXIN price will remain unchanged.

Example 2: On October 15, 2013, the currency conversion is U.S. Dollar [***]
equals Chinese Yuan [***]. The percent is greater than [***]%. The ZADAXIN price
will decrease (base price per Exhibit A or as compared to last adjusted price,
[***]).

Example 3: On November 12, 2013, the currency conversion is U.S. Dollar [***]
equals Chinese Yuan [***]. The percent change is greater than [***]%. The
ZADAXIN price will increase (base price per Exhibit A or as compared to last
adjusted price, [***].



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

Exhibit H

FORM OF FCPA CERTIFICATION

I,                                                   a duly authorized
[representative of] or [vendor for]                      [vendor, agent,
consultant or representative name], confirm that I, my company, and anyone
retained by me or my company are aware of and understand SciClone
Pharmaceuticals International China Holding Ltd.’s (the “Company”) Global
Anti-Bribery and Anti-Corruption Policy based on the U.S. Foreign Corrupt
Practices Act of 1977 as amended, (“FCPA”), and that since the date of my last
certification, I, my company, and everyone retained by me or my company have not
violated, nor caused the Company to violate the FCPA in connection with my
representation of the Company in any country.

I confirm that neither I nor my company is a governmental entity or political
party in the country in which I represent the Company, and that no officer,
director, stockholder, employee or agent of my company is a government,
governmental entity, or “foreign official”, as that term is defined below.
“Foreign Official” is defined as:

 

  (i) any officer or employee of the foreign country’s government, including any
federal, regional or local department, agency, state-owned or state-controlled
enterprise or corporation or other instrumentality thereof;

 

  (ii) any person acting in an official capacity for or on behalf of any such
entities identified in clause (i);

 

  (iii) any official of a political party, or candidate or nominee of any
political party in the foreign country or for any position with any entity
identified in clause (i) above; and

 

  (iv) any official or employee of a public international organization.

In connection with [my representation of] or [services provided for] the
Company, neither I, nor my company, nor any of its officers, directors,
stockholders, employees or agents have offered, paid, promised to pay, or
authorized the payment of any money, or offered, the payment of any money or
anything of value to (a) any “foreign official” as that term is defined above,
or (b) any person, while knowing that all or a portion of such money or thing of
value will be offered or given directly or indirectly to any official, political
party, or to any candidate for political office for any of the prohibited
purposes listed below. These prohibited purposes are:

 

  1. to influence any act or decision of such foreign official, political party,
party official, or candidate in his or its official capacity,

 

  2. to induce such foreign official, political party, party official, or
candidate to do or omit to do any act in violation of the lawful duty of such
foreign official, political party, party official, or candidate,



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

 

  3. to secure any improper advantage; or

 

  4. to induce such foreign official, political party, party official, or
candidate to use his or its influence with a foreign government or
instrumentality thereof to affect or influence any act or decision of such
government or instrumentality,

I agree that should I learn of or have reason to know of any activities in
connection with the representation of the Company which may constitute a
violation of the FCPA or applicable local country anticorruption laws, I will
immediately advise the Company’s Legal Department at:

SciClone Pharmaceuticals International China Holding Ltd.

P.O. Box 309GT

Ugland House, South Church Street

Georgetown, Grand Cayman

Phone: 345-949-7546

Fax: 345-949-7740

 

 

Date

      

 

Authorized Vendor’s Signature

    

 

Vendor’s Title

    

 

Organization

.